EXHIBIT C
To Proposed Pre-Trial Order
Mr. Eric Kinsinger
4071 Sherri Lane
Fort Mill, SC 29715

June 3, 2016

Benefits Committee
SmartCore LLC

Attn: Benefits Committee
8702 Red Oak Blvd Ste G
Charlotte, NC 28217

VIA CERTIFIED MAIL; RETURN RECEIPT REQUESTED
Dear Plan Administrator:

This letter is to request, pursuant to ERISA § 104(b)(4), a copy of the following documents for
the SmartCore LLC Group Health Benefit Plan:

the plan document (including any insurance policy/contract),

the latest updated summary plan description,

the latest annual report,

the trust agreement,

any contracts with medical providers or vocational analysts providing services to the
Plan, and

* any other instruments under which the company health benefit plan is established or
operated.

Iam a participant in this plan. Please mail these documents to me at my address above.
Thank you for your prompt attention to this request.
Sincerely,

a i we pa

Eric Kinsinger

SRC-0000376
